Case: 14-3077   Document: 12     Page: 1   Filed: 08/05/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                 GREGORY J. HINDS,
                     Petitioner,

                            v.

     DEPARTMENT OF HOMELAND SECURITY,
                 Respondent.
            ______________________

                       2014-3077
                 ______________________

    Petition for review of the Merit Systems Protection
 Board in No. DC-0752-12-0294-I-1.
                 ______________________

    Before REYNA, BRYSON, and TARANTO, Circuit Judge.
 PER CURIAM.
                       ORDER
     In light of the Department of Homeland Security’s re-
 sponse to this court’s show cause order, we consider
 whether Gregory J. Hinds’s petition should be dismissed
 as untimely.
     On December 17, 2013, the Merit Systems Protection
 Board (Board) issued a final order denying Hinds’s peti-
 tion for review. That same day, the Board served Mr.
 Hinds and his counsel with a copy of its decision via
Case: 14-3077         Document: 12   Page: 2     Filed: 08/05/2014



 2                                                  HINDS   v. DHS



 electronic mail. The court received Hinds’s petition for
 review on March 4, 2014, 77 days after the final order.
      Our review of a Board decision or order is governed
 by 5 U.S.C. § 7703(b)(1). That statute provides, in rele-
 vant part, that “any petition for review shall be filed
 within 60 days after the Board issues notice of the final
 order or decision of the Board.” In order to be timely, a
 petition for review must be received by the court within
 the filing deadline. Pinat v. Office of Pers. Mgmt., 931
 F.2d 1544, 1546 (Fed. Cir. 1991) (petition is filed when
 received by this court); Fed. R. App. P. 25(a)(2)(A) (“filing
 is not timely unless the clerk receives the papers within
 the time fixed for filing”). We have explained that this
 filing period is “statutory, mandatory, [and] jurisdiction-
 al.” Monzo v. Dep't of Transp., 735 F.2d 1335, 1336 (Fed.
 Cir. 1984).
     Because Hinds’s appeal was filed outside of the statu-
 tory deadline for taking an appeal to this court, we must
 dismiss the appeal.
       Accordingly,
       IT IS ORDERED THAT:
       (1) The appeal is dismissed as untimely.
       (2) All other pending motions are denied as moot.
       (3) Each side shall bear its own costs.
                                       FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court
 s24